Title: To Benjamin Franklin from Dumas, 12 October 1779
From: Dumas, Charles-Guillaume-Frédéric
To: Franklin, Benjamin


Honoured & dear SirThe Hague 12th. Oct. 1779.
The included paper will show your Excy. & Mr. De Cht. how affairs stand here concerning the Squadron.
They will go out again, as soon as they shall be refitted, with which they go on at a great rate. It would not be prudent to write down here the place where they will be bound to. You will hear of it in time. The Captain of the Alliance, I fear, is not a good man, & has done much mischief, & not well behaved.
You will receive a Letter from Commodore Jones in the paquet of the Gd. Facteur, dispatched the 8th Oct.
The appearance of the Commodore at Amsterdam has been exceedingly agreeable to the people of that City. We have almost been smothered at the Exchange & in the Streets, by an innumerable multitude, overjoy’d & mad to See the vanquisher of the English. They applauded him, & bowed down to his feets, ready to kiss them.
I am ever with great respect, Honoured & dear Sir yr. most obedient & humble servant
Dumas

I hope my last Letters from the Helder are come safe to yr. hands. Sir Joseph’s memorial delivered to their H.M., if I can get to day a copy of it, will be join’d here. This Memorial is to claim the Serapis & the Scarborough as being no legal prizes; being taken by rebels, & by a Subject of the English King.
His Ency. B. Franklin

 
Addressed: His Excellency / B. Franklin, Esqr., Min. Plenipy. / of the United States, &c. / Passy./.
Notation: Dumas Octr. 12. 1779
